179 S.W.3d 468 (2005)
Andrew LAURA, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 85719.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Timothy Joseph Forneris, St. Louis, MO, for Appellant.
Deborah Daniels, Ronald Salvatore Ribaudo, Jefferson City, MO, for Respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.


*469 ORDER

PER CURIAM.
Andrew Laura (Appellant) appeals from the motion court's judgment denying his Rule 24.035[1] amended motion to vacate, set aside, or correct judgment and sentence without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err. Jones v. State, 24 S.W.3d 701, 703 (Mo.App. E.D. 1999). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.